Action for personal injuries and property damage resulting from a head-on collision between an automobile, owned and operated by plaintiff, and defendant’s truck. The evidence presented a sharp issue of fact as to which vehicle was on the wrong side of the road. Plaintiff obtained judgment. The court’s questions to defendant’s helper, at folios 435 and 436, and the court’s characterization of the *820witness’ acts, at folios 669 and 670, were improper and prejudicial. In the interest of substantial justice the judgment is reversed on the law and a new trial granted, with costs to appellant to abide the event. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.